Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a division of 16022637 (filed 06/28/2018, now U.S. Patent #10932167).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 line 1, "the vehicle" has no antecedent basis.  
Claim 11, this claim is unclear and ambiguous as to whether it is (a) an apparatus claim format (as recited in line 1 of the preamble ), or (b) a method claim format (also recited in the preamble).  In the event it is indeed an apparatus claim format, it is suggested that the terms “method” to be removed from the claim body of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150004918 A1, hereinafter Wang), in view of Roy et al. (US 20150230263 A1, hereinafter Roy).

Regarding claim 1, Wang teaches a method for determining access permission for a beamforming computing device communicating with a beamforming transceiver, the method comprising (in general, see fig. 3 and corresponding paragraphs; see also fig. 4A/B and corresponding paragraphs for detailed background information):
obtaining, at an inter-zone sensor, location information from the beamforming computing device, wherein the inter-zone sensor is configured to determine a location of 
determining, by the inter-zone sensor, the location for the beamforming computing device based on the location information as the beamforming computing device nears a boundary between a first access zone and a second access zone (see at least para. 56-57, e.g. MRM determine mWTRU location for mmW service);
providing, by the inter-zone sensor, the location to a central control system; obtaining, by the inter-zone sensor, a command by the central control system that instructs the inter-zone sensor to communicate access instructions to a beamforming transceiver in the second access zone; and providing the access instructions to the beamforming transceiver (see at least para. 57 along with para. 62-63, e.g. MRM of the meNB decides which mB to use for the mWTRU at least based on location).
Wang differs from the claim, in that, it does not specifically disclose monitor [a location]; which is well known in the art and commonly used for providing accurate location data.
Roy, for example, from the similar field of endeavor, teaches mechanism of monitor [a location] (see at least para. 109-110 of fig. 8, e.g. tracking location); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Roy into the method of Wang for providing accurate location data.

Regarding claim 2, Wang in view of Roy teaches the location information is derived from a signal strength measurement, an angle of arrival, or both.  (Wang, see at least para. 34; Roy, see at least para. 109)

Regarding claim 3, Wang in view of Roy teaches the access instructions permit the beamforming computing device to communicate with the beamforming transceiver. (Wang, see at least para. 62 along with para. 73)

Regarding claim 4, Wang in view of Roy teaches the access instructions do not permit the beamforming computing device to communicate with the beamforming transceiver.  (Wang, see at least para. 62 along with para. 73)

Regarding claim 5, Wang in view of Roy teaches the beamforming computing device and the beamforming transceiver communicate over a millimeter wave band. (Wang, see at least para. 55 and fig. 3)

Regarding claim 6, Wang in view of Roy teaches the obtaining is over a vehicular wireless network.  (Wang, see at least para. 56 along with para. 23)

Regarding claim 7, Wang in view of Roy teaches the command is based on user permissions established during registration to communicate in a particular access zone.  (Wang, see at least para. 56-57 along with para. 40)

Regarding claim 8, Wang in view of Roy teaches the vehicle is an airplane. (Wang, see at least para. 56 along with para. 23)

Regarding claim 10, Wang in view of Roy teaches the beamforming transceiver comprises an antenna that is configured to perform beam steering.  (Wang, see at least para. 57; Roy, see at least para. 116)

Regarding claims 11, 12, 13, 14, 15, 16, 17, 18, and 20, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, and 10, respectively, except each of these claims is in apparatus claim format.
To be more specific, Wang in view of Roy also teaches a same or similar apparatus with processor and memory (Wang, see at least fig. 1C), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Roy, as applied to claims 1 and 11 above, and further in view of EMMANUEL et al. (US 20180103404 A1, hereinafter EMMANUEL).

Regarding claim 9, Wang in view of Roy teaches the beamforming computing device and the beamforming transceiver communicate using a router that comprises 60 GHz communication transmission band. (Wang, see at least para. 2)
Wang in view of Roy differs from the claim, in that, it does not specifically disclose tri-band router that comprises 2.4 GHz, 5 GHz, and 60 GHz communication transmission bands; which is well known in the art and commonly used for better accommodating communication requirements.
EMMANUEL, for example, from the similar field of endeavor, teaches mechanism of using tri-band router that comprises 2.4 GHz, 5 GHz, and 60 GHz communication transmission bands (see at least claims 16 and 17, e.g. multi-bands system); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate EMMANUEL into the method of Wang in view of Roy for better accommodating communication requirements.

Regarding claim 19, this claim is rejected for the same reasoning as claim 9 except this claim is in apparatus claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465